Citation Nr: 0935989	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2007, a statement of the case was issued in 
February 2008, and a substantive appeal was received in April 
2008.  The Veteran requested a Board hearing which was 
scheduled in October 2008; however, the Veteran cancelled 
such request.


FINDING OF FACT

In an October 2008 statement from the Veteran, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a TDIU.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to a TDIU in an October 2008 statement, received by the Board 
in November 2008.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the 
issue of entitlement to a TDIU is dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed.



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


